Citation Nr: 1044084	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-00 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 
percent for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to May 1952 
and from August 1953 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision from the VA Regional 
Office (RO) in Jackson, Mississippi.

In May 2009, the Veteran testified at a Decision Review Officer 
(DRO) hearing convened regarding this matter.  A transcript of 
the hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claim unfortunately must be remanded.  Although the 
Board sincerely regrets the delay this will cause, adjudication 
cannot proceed without further development.

VA has a duty to assist the Veteran in developing his claim.  
This duty mandates that any medical examination provided be 
adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 
(2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see 
also Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  It also mandates 
that a medical examination be contemporaneous when necessary to 
portray the current state of a service-connected disability.  
Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43,186 (1995).

In March 2008, the Veteran was afforded a VA ear disease 
examination.  The examiner reviewed the evidence of record and 
then interviewed the Veteran regarding his symptoms.  These 
included periodic difficulty walking straight, periodic 
difficulty going up and down stairs at sporting events, and 
occasional dizziness when turning over in bed.  Upon physical 
examination and diagnostic testing, the examiner found no 
objective disturbance of balance or other manifestations of a 
vestibular disorder such as vertigo.

Episodic blackouts, having to grab onto something nearby to 
retain his balance, having to use railing while navigating 
bleachers at sporting events, having to stop and readjust himself 
before stepping off the sidewalk curb and occasionally having to 
walk to the nearest incline to get down, and relying on his 
"sweetheart" as a safety net were the symptoms identified by 
the Veteran at his May 2009 DRO hearing.  He also testified that 
his symptoms had gotten worse since his March 2008 examination.  
As a result, the DRO scheduled him for another VA ear disease 
examination.

This examination took place in July 2009.  The examiner who 
conducted it was the same examiner who conducted the March 2008 
examination.  He reviewed his previous examination report and a 
two page letter in which the Veteran set forth deficiencies with 
that report.  A joint discussion then ensued regarding each of 
these deficiencies.  The examiner then obtained from the Veteran 
an update of his vertigo symptoms, which included occasional 
spells of dizziness which caused him to stop driving, staggering, 
and needing to use handrails while going up and down stairs.  
However, he did not perform a physical examination or diagnostic 
testing because he believed his March 2008 examination was 
sufficiently up-to-date in these regards.

The Board finds that the Veteran's July 2009 ear disease 
examination inadequate for rating purposes for two reasons.  
First, it was not complete.  A full examination typically 
includes, at a minimum, a review of the evidence, interview of 
the Veteran regarding his symptomatology, and physical 
examination with associated diagnostic testing.  This was the 
case in March 2008.  The July 2009 examination, however, did not 
include any physical examination or diagnostic testing.  Second, 
this examination does not portray the current state of the 
Veteran's service-connected vertigo.  The omission of physical 
examination and diagnostic testing resulted in no objective 
evidence being obtained.  Only subjective evidence, in the form 
of the Veteran's report of his symptoms, was generated.  However, 
such evidence already was available from his May 2009 hearing 
testimony.  The DRO found that this evidence, combined with the 
objective findings from the March 2008 VA ear disease examination 
did not provide a full, contemporaneous depiction of the 
Veteran's vertigo.  It is not within the province of the examiner 
to override this decision.

Another VA examination regarding the Veteran's vertigo must be 
scheduled on remand for each of these reasons.  To ensure that 
the aforementioned problems are not repeated, the examiner who 
performed the March 2008 and July 2009 VA ear disease 
examinations shall not perform the new examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Review the claims file and undertake 
any additional development indicated.  
This shall include obtaining and 
associating with the claims file updated 
VA treatment records regarding the 
Veteran.  This also shall include 
obtaining and associating with the claims 
file, after securing any necessary proper 
authorization, additional pertinent 
records identified by the Veteran during 
the course of this remand.

2.  After completion of the above 
development, arrange for the Veteran to 
undergo an appropriate VA medical 
examination to determine the current 
nature, extent, and severity of his 
vertigo disability.  The examiner who 
conducts this examination shall not be the 
same examiner who conducted the Veteran's 
March 2008 and July 2009 ear disease 
examinations.  The claims file shall be 
made available to and reviewed by the new 
examiner.  This examiner shall note such 
review, as well as identify and discuss 
important medical and lay evidence gleaned 
therefrom, in an examination report.  
He/she then shall obtain a subjective 
description of all relevant symptomatology 
from the Veteran.  Next, objective 
evidence of such symptomatology shall be 
obtained.  A physical examination shall be 
performed in this regard.  All tests, 
studies, or evaluations deemed necessary 
also shall be performed.  All findings 
shall be reported and discussed in detail.  
The rationale for any opinions expressed 
shall be provided in the examination 
report.

3.  Finally, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



